Citation Nr: 1119279	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than October 22, 2009 for a TDIU.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served from March 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  An October 2005 rating decision denied the Veteran's claim of entitlement to a TDIU.  A January 2010 rating decision granted the Veteran's claim of entitlement to a TDIU, effective date of October 22, 2009.

In February 2009, the Board remanded this case for additional development and the file has now been returned to the Board for further consideration.  At that time, the Board determined that the issue of entitlement to service connection for a left hip disorder required a Statement of the Case (SOC).  The RO issued such in October 2009.  To date, there is no evidence that the Veteran perfected his appeal and further consideration as to whether the Veteran is entitled to service connection for a left hip disorder is not required. 

The issue of entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus has been raised by the Veteran's July 2009 claim.  The issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date earlier than October 22, 2009 for a TDIU, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The RO granted the Veteran's claim of entitlement to a TDIU in January 2010 and there is no remaining error of fact or law for the Board's review with respect to this issue.
CONCLUSION OF LAW

The appeal pertaining to entitlement to a TDIU is dismissed as such has already been granted and there remains no justiciable case or controversy before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, entitlement to a TDIU was granted by a January 2010 rating decision.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the issue of entitlement to TDIU.  Accordingly, the Board does not have jurisdiction to review this issue and it is hereby dismissed.


ORDER

The issue of entitlement to a TDIU is dismissed.


REMAND

Additional development is needed prior to further disposition of the issue of entitlement to an effective date earlier than October 22, 2009 for a TDIU.

As discussed above, by a January 2010 rating decision, the RO granted the Veteran's claim of entitlement to a TDIU and assigned the same an effective date of October 22, 2009.  At that time, the RO also issued a Supplemental Statement of the Case (SSOC) as to the issue of entitlement to a TDIU for the period prior to October 22, 2009, in essence, entitlement to an earlier effective date.  The issue of entitlement to an earlier effective date, however, was not on appeal, and there was no evidence of record at that time that the Veteran asserted entitlement to the same.  As discussed above, the issue perfected and before the Board at the time of its February 2009 remand was entitlement to a TDIU and once the RO granted such by its January 2010 rating decision, the full benefit sought was granted and the issue was no longer on appeal.  

Subsequent to the January 2010 rating decision and SSOC, the Veteran's representative, by a VA Form 646, Statement of Accredited Representative, asserted entitlement to an effective date earlier than October 22, 2009 for a TDIU.  Such represents the first evidence that the Veteran disagreed with the January 2010 rating decision awarding him a TDIU and such VA Form 646 is construed as his Notice of Disagreement (NOD).  

While the RO issued a SSOC as to whether the Veteran was entitled to an earlier effective date prior to October 22, 2009 for a TDIU, such SSOC was not issued in response to a NOD.  The Veteran was not provided an opportunity to perfect his appeal by submitting a Substantive Appeal as required by 38 C.F.R. § 20.202 (2010).  Therefore, the issue of entitlement to an effective date prior to October 22, 2009, despite any SSOC of record, is not before the Board for appellate consideration.  38 C.F.R. § 20.202; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed.Cir. 2009); Ortiz v. Shinseki, No. 06-0932 (Vet.App. Mar. 3, 2010).

Where a Notice of Disagreement has been filed with regard to issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) and implementing regulations found at 38 C.F.R.         § 3.159 (2010).  In particular, send the Veteran notice of the pertinent regulations regarding earlier effective dates, as found at U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).

2.  Per Manlincon v. West, 12 Vet. App. 238 (1999), and following the December 2010 VA Form 646, construed as a NOD, send the Veteran and his representative a SOC on the issue of entitlement to an effective date earlier than October 22, 2009 for a TDIU.  The Veteran should additionally be informed of his appeal rights.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


